internal_revenue_service number release date index number ------------------------------------------------------------ -------------------- ---------------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-100481-05 date january re ---------------------------------- re ---------------------------------- legend decedent ---------------------------------------- son ------------------------------------------- daughter-in-law ---------------------------------------- trust --------------------------------------------- trust ---------------------------------- date ------------------- date ------------------- date ------------------- date --------------------- year ------- dollar_figurex --------- attorney ---------------------------------------------------------------------------------- dear --------------- this is in response to your letter from your authorized representative dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption under sec_2642 of the internal_revenue_code according to the facts submitted on date decedent established an irrevocable_trust trust for the benefit of son daughter-in-law and son’s issue also on date decedent transferred dollar_figurex to trust it is represented that no additional contributions have been made to trust the trust instrument generally provides that upon any contribution to trust son daughter-in-law and any of son’s issue living on the date of contribution are entitled to withdraw the contribution to trust the right to make withdrawals with respect to any contribution terminates to the extent the right is not plr-100481-05 exercised within days after the date of contribution you represent that at the time of the date transfer to trust son and daughter-in-law had one minor child neither son nor daughter-in-law elected to exercise the right of withdrawal granted to them and they elected not to exercise the right of withdrawal on behalf of their minor child on date decedent created a second irrevocable_trust trust for the benefit of his son daughter-in-law and grandchildren on date decedent transferred dollar_figurex to trust the trust instrument generally provides that upon any contribution to trust son has the right to withdraw the contribution son did not exercise his right upon the contribution of dollar_figurex it is represented that no additional contributions have been made to trust decedent did not file federal gift_tax returns form_709 united_states gift and generation-skipping_transfer_tax return reporting the contributions to trust or trust decedent died on date a schedule r was not filed with decedent’s form_706 united_states estate and generation-skipping_transfer_tax return and no gst_exemption was allocated on the form_706 in year attorney was asked to serve as a successor trustee upon a review of the trust instruments and related documents attorney discovered that decedent’s gst_exemption had not been allocated to the trusts the following rulings have been requested the irs grant an extension of time under sec_2642 within which the estate can make a timely allocation of decedent’s gst_exemption to the date transfer by decedent to trust and to the date transfer by decedent to trust and that the effective date of the allocation of decedent’s gst_exemption will be the date of the transfer the automatic allocation of gst_exemption under sec_26_2632-1 to one or both of the trusts that occurred at decedent’s death is void or ineffective law and analysis sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including plr-100481-05 evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to allocate decedent’s available gst_exemption to the date transfer to trust and to the date transfer to trust the allocations will be effective as of the respective dates of the transfers and the gift_tax value of the transfers will be used in determining the inclusion_ratio with respect to the trusts if the amount allocated to trust and trust pursuant to the relief granted in this ruling is sufficient such that the inclusion_ratio of trust and trust with respect to decedent’s transfers to trust and trust will be zero then because the allocation is deemed to precede in time the automatic allocation of decedent’s gst_exemption under sec_26_2632-1 the automatic allocation is null and void the allocation of taxpayer’s gst_exemption should be made on form 709s and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with the form 709s this ruling does not extend the time to file the form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-100481-05 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code we are specifically not ruling regarding the inclusion ratios of trust and trust we note that based on the facts as presented if the amount of gst_exemption allocated to trust and trust respectively is dollar_figurex the allocation may not be sufficient to produce a zero inclusion_ratio with respect to trust or trust except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
